Citation Nr: 1538052	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a neurological disability of the left upper extremity.

3.  Entitlement to a rating in excess of 70 percent for major depressive disorder with posttraumatic stress disorder (PTSD) and secondary alcohol abuse in remission, to include consideration of a total disability rating based on individual unemployability (TDIU) due to this disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to September 1963.

The matter of entitlement to service connection for a right knee disability is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a video conference hearing addressing whether new and material evidence had been received to reopen the claim was held before the undersigned, and a transcript of the hearing is associated with the record.  In June 2014, the Board determined that new and material evidence had been received to reopen the claim of service connection for a right knee disability, and remanded this issue (on a de novo basis) for additional development.

The matter of entitlement to service connection for a neurological disability of the left upper extremity is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  The issue was originally before the Board on appeal from a February 2010 rating decision of the Denver RO, which (in pertinent part) denied service connection for a neurological disability of the left upper extremity.  In January 2014, a videoconference hearing addressing this issue was held before the undersigned, and a transcript of the hearing is associated with the record.  In a June 2014 decision, the Board denied service connection for a neurological disability of the left upper extremity.  The Veteran appealed that portion of the decision to the Court.  In February 2015, the Court issued an order that vacated the June 2014 Board decision with respect to the denial of service connection for a neurological disability of the left upper extremity, and remanded that matter for readjudication consistent with the instructions outlined in a February 2015 Joint Motion for Remand (Joint Motion) by the parties.

The matter of entitlement to a rating in excess of 70 percent for major depressive disorder with PTSD and secondary alcohol abuse in remission is before the Board on appeal from a June 2015 rating decision of the St. Paul, Minnesota RO.  The record is now in the jurisdiction of the Denver RO.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for a skin disorder around the eyes due to scar tissue from in-service burns (raised at the January 2014 hearing); (2) entitlement to an increased rating for left shoulder disorder (raised in a November 2014 written claim); and (3) entitlement to an increased rating for degenerative disc disease and degenerative joint disease with retrolisthesis of the cervical spine (raised in a November 2014 written claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for a neurological disability of the left upper extremity and entitlement to a rating in excess of 70 percent for major depressive disorder with PTSD and secondary alcohol abuse in remission (to include consideration of a TDIU) are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A right knee disability was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.



CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection for a right knee disability.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for a right knee disability prior to its initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claim for service connection for a right knee disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The AOJ arranged for pertinent VA examinations in August 1990, June 1997, January 2010, and July 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's June 2014 remand was fully completed, as the AOJ attempted to secure any outstanding records and arranged for a pertinent VA examination with adequate medical opinion.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a right knee disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include degenerative arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for degenerative arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed with respect to chronic diseases like arthritis where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his current right knee disability is related to his military service.  Specifically, he has alleged that he injured his right knee in service during an accident in October 1962 when a port catapult exploded on board his ship, and that he has experienced right knee pain ever since that time.

The Veteran's service treatment records document that in February 1962, he reported a past history of falling out of bed and hitting his right knee on contact.  On the same date in February 1962, he reported striking the same knee on the wing of an aircraft; the area was washed, and hot soaks and an ace bandage were prescribed.  His service treatment records (to include reports documenting the October 1962 explosion accident and a September 1963 separation examination report) do not reveal any other complaints, findings, diagnoses, or treatment pertaining to his right knee.

Following his discharge from service in September 1963, the first medical evidence of record documenting findings pertinent to his right knee consists of an August 1990 VA general medical examination report.  On that occasion, he reported that he had injured his right knee in the October 1962 in-service explosion and that he had current right knee pain.  Contemporaneous x-rays of his right knee in August 1990 were normal.  The VA examiner noted that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic right knee disorder or residual thereof.

In November 1992, a private physician noted the Veteran's report of his October 1962 in-service accident, wherein the Veteran said that he "came down hard" on his right knee.  He complained currently of right knee pain, with intermittent swelling and stiffness.  Contemporaneous x-rays of his right knee revealed some slight sharpening of the tibial intercondylar eminences, and it was noted that an MRI would be needed to rule out medial compartment chondromalacia and/or meniscal disease.  Regarding whether there was any relationship between his current conditions (including that of his right knee) and his 1962 in-service injury, the private physician opined: "[W]e can't say that with absolute certainty, but within the realm of medical probability, I think it is extremely probable that all three of these areas [including the right knee] are related to the Service-connected injury."  No rationale for this opinion was provided.

In a September 1993 statement, a friend of the Veteran noted that he knew the Veteran had self-medicated his constant right knee pain with alcohol.

At a personal hearing in October 1993, the Veteran testified that he had experienced pain in his right knee following the October 1962 in-service accident, but that he had ignored the pain at the time.

On VA orthopedic examination in June 1997, the Veteran stated that he thought he had injured his right knee during the October 1962 in-service accident, and he reported that he recalled putting ice on it immediately after the explosion.  He also reported that he remembered going to a physician for his right knee pain in 1988.  The VA examiner diagnosed a history of right knee sprain/strain in 1962 with findings compatible with mild underlying degenerative joint disease/chondromalacia and discomfort as described.  The VA examiner opined that the Veteran's current right knee complaints were compatible with age and naturally occurring osteoarthritis, and were unrelated to the history of sprain/strain of 1962 given the Veteran's history of activities/work, the current physical examination and subjective complaints, and no history of subsequent and/or prior injuries.  A note was added that contemporaneous x-rays of both knees had shown symmetric degenerative changes in both knees.

On VA joints examination in January 2010, the Veteran again reported the October 1962 in-service accident as having resulted in injury to his right knee.  However, no findings or diagnoses were rendered at this examination with regard to his right knee.

At his January 2014 Board hearing, the Veteran testified with regard to his current complaints of right knee pain, and he alleged that he had been experiencing such pain ever since he injured his right knee in service (allegedly during the October 1962 accident).

A January 2014 private treatment record noted the Veteran's complaints of right knee pain, and a diagnosis of osteoarthritis was rendered.  However, private x-rays of his right knee later that same day were noted to be normal, with no evidence of effusion, soft tissue calcification, soft tissue gas, fracture, subluxation, or degenerative or erosive arthritis.  In a separate January 2014 statement, the private physician noted that the Veteran had right knee pain but that x-rays did not show any degenerative changes, and that he may need an MRI of the knee to check for any tendon, ligament, or muscle damage.  The physician went on to opine: "I feel that all of his problems started right after he was injured on his Navy ship when he was active duty.  He states that on his exit physical from the [N]avy, [t]he provider did not document his injuries properly."  No rationale for this opinion was provided.

On VA knees examination in July 2014, the Veteran again reported the October 1962 in-service accident as having resulted in injury to his right knee and that he had had right knee pain since that accident.  The VA examiner diagnosed the Veteran with very minimal right knee degenerative joint disease which was symmetric with very minimal left knee degenerative joint disease (based upon contemporaneous July 2014 x-rays).  The VA examiner outlined a thorough review of the evidence of record in the examination report, and opined that the Veteran's current right knee condition was less likely as not related to any injury in service.  For rationale, the VA examiner noted the lack of documentation of any ongoing right knee condition in service (noting that, despite the one report that the Veteran hit his right knee in February 1962, no further follow-up or complaints were documented) and the fact that the November 1992 private doctor did not review the Veteran's service treatment records when rendering the positive opinion regarding in-service etiology.

The evidence shows that the Veteran has been treated for right knee degenerative joint disease during the period of the current claim.  While his service treatment records do document a complaint of right knee pain in February 1962, they are silent for any complaints, findings, diagnosis, or treatment of a right knee disability, and there is no evidence that degenerative arthritis was manifested to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for a right knee disability on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1137), is not warranted.  See 38 C.F.R. § 3.303(b).

To the extent the Veteran claims that he has experienced continuous right knee problems since service, the preponderance of the evidence is against the claim.  As noted above, the Veteran did report right knee problems in service.  Significantly, however, his service separation examination did not reveal right knee findings or diagnoses.  Further, X-rays of the right knee in 1990 were normal.  Thus, the only evidence of continuing right knee problems from service to the present time is the Veteran's recent statements made in the course of claim for VA compensation benefits.  The Board finds that all of these factors weigh heavily against finding as credible the Veteran's current assertions of in-service right knee disabilities followed by a continuity of right knee symptomatology. 

As noted above, the November 1992 and January 2014 private medical opinions regarding the etiology of a right knee disability for the Veteran were not accompanied by any rationale, and as such they are entitled to little probative weight.  Therefore, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's right knee disability and his military service, namely the medical opinion rendered by the July 2014 VA examiner, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection for a right knee disability on a direct basis is not warranted.  See id.

The Veteran is competent to describe any discernible symptoms of his right knee disability without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his right knee symptoms (relating such to an in-service incident) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of his right knee disability is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a right knee disability is denied.


REMAND

Service Connection for a Neurological Disability of the Left Upper Extremity

In a June 2014 decision, the Board denied service connection for a neurological disability of the left upper extremity based on a finding that the Veteran did not have a diagnosis of a disability manifested by neurological impairment of the left upper extremity at any time during the pendency of the current claim.

However, as outlined in the February 2015 Joint Motion, the Veteran did report relevant symptomatology during the pendency of the current claim.  On VA joints examination in January 2010, he reported experiencing symptoms of radiation of numbness and tingling in his left arm.  At his January 2014 hearing, he testified that he had been suffering from numbness and tingling in his left arm ever since the October 1962 in-service explosion which caused him to sustain a left shoulder condition.  [The Veteran is currently service-connected for left shoulder disorder.]

In light of the above, the Board finds that a VA examination is necessary to ascertain the nature and etiology of any current neurological disability of the left upper extremity.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  In addition, any outstanding relevant treatment records should be secured.

Rating for Major Depressive Disorder with PTSD and Secondary Alcohol Abuse in Remission, to include consideration of a TDIU

In July 2015, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement) expressing his disagreement with the 70 percent rating assigned for his service-connected major depressive disorder with PTSD and secondary alcohol abuse in remission in the AOJ's June 2015 rating decision.  In a contemporaneous July 2015 statement, the Veteran's attorney noted that the Veteran wanted this claim for an increased rating to include consideration of a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for a neurological disability of the left upper extremity, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.

2.  Arrange for a neurological examination of the Veteran to ascertain the nature and likely etiology of any current neurological disability of the left upper extremity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each neurological disability of the left upper extremity found (taking into account the Veteran's reports of relevant symptomatology during the pendency of the current claim); and 

(b) Please identify the most likely etiology for any/each neurological disability entity of the left upper extremity diagnosed during the period of claim.  Specifically, the examiner must opine as to the following:

(i) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to specifically include the October 1962 in-service explosion)?  The examiner must specifically consider and address the Veteran's allegations of continuity of symptomatology since service.

AND

(ii) Is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected left shoulder disability?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

3.  The AOJ should review the record and readjudicate the claim for service connection for a neurological disability of the left upper extremity.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

4.  The AOJ must also issue a SOC addressing the issue of entitlement to a rating in excess of 70 percent for major depressive disorder with PTSD and secondary alcohol abuse in remission, to include consideration of a TDIU, and advise the Veteran and his attorney of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, this issue should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


